Citation Nr: 9906179	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-16 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  The propriety of the initial 10 percent rating assigned 
for the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION


The veteran had active service from June 1987 to June 1991 
with seven years of prior active service, and from September 
1993 to June 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1996 RO rating decision that granted service 
connection for degenerative joint disease of the left knee 
and assigned a 10 percent rating under diagnostic code 5257, 
and denied service connection for bilateral hearing loss.

A July 1997 RO rating decision increased the evaluation for 
tinnitus from zero to 10 percent, and the veteran submitted a 
notice of disagreement in the same month with the evaluation 
assigned for this condition.  The issue of entitlement to an 
increased evaluation for tinnitus has not been made the 
subject of a statement of the case and it will not be 
addressed by the Board.  This matter is referred to the RO 
for issuance of a statement of the case.

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the remand section of this 
decision.


FINDING OF FACT


The left knee disorder is manifested primarily by 
asymptomatic scars, slight limitation of flexion, and pain 
with squatting that produces no more than slight functional 
impairment; locking, effusion, X-ray findings of arthritis, 
instability or other symptoms that produce more than slight 
functional impairment or to support the assignment of another 
separate evaluation for the left knee disorder are not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent or for 
another compensable evaluation for status post ACL (anterior 
cruciate ligament) reconstruction of the left knee are not 
met.  38 U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Codes 5003, 5257, 5258, 5260, 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records show that the veteran underwent 
status post left ACL reconstruction in February 1994.  The 
diagnosis was torn left ACL.

The veteran underwent a VA medical examination of his left 
knee in January 1997.  He reported employment as a police 
officer and difficulty performing his duties secondary to 
left knee pain.  There were well-healed arthroscopic portal 
scars along the anterior lateral and anterior medial aspects 
of the patella.  There was a healed midline incision 
measuring 8 centimeters in length.  There was no tenderness 
to palpation.  Range of motion was zero to 135 degrees.  
There was no evidence of effusion.  There was negative 
anterior drawer, negative Lachman's and negative posterior 
drawer.  There was no evidence of instability to varus or 
valgus stress at 30 degrees of flexion.  There was some pain 
with performance of a squat.  There was a negative McMurray 
and no evidence of medial lateral joint line tenderness.  He 
walked with a nonantalgic gait.  X-rays of the left knee 
showed status post ACL repair.  There was no evidence of 
fracture or radiographic signs of osteomyelitis.  The 
impression was status post left ACL reconstruction.  It was 
noted that the veteran had symptoms consistent with patella 
femoral pain syndrome with no evidence of osteoarthritis.


The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
knee is considered a major joint.  38 C.F.R. § 4.45.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The veteran essentially asserts that he has left knee pain 
and locking that produces functional impairment, but at the 
January 1997 VA medical examination there was no evidence of 
locking or effusion to support a 20 percent rating for his 
left knee disorder under diagnostic code 5258.  Nor does the 
report of this examination indicate the presence of 
instability of the left knee to support a 20 percent rating 
under diagnostic code 5257.  Although flexion of the left 
knee was limited to 135 degrees, indicative of slight 
impairment as the normal range of extension is considered 140 
degrees, this finding does not even support the assignment of 
a compensable rating for the left knee disorder under 
diagnostic code 5260.  Similarly, extension of the left knee 
was normal, and a compensable rating for the left knee 
disorder is not warranted under diagnostic code 5261.

The report of the veteran's VA medical examination in January 
1997 shows that the veteran's left knee disorder is 
manifested primarily by pain with squatting, slight 
limitation of flexion and asymptomatic scars.  The 10 percent 
rating assigned by the RO for the left knee disability best 
represents his disability picture as the evidence does not 
show symptoms of this disorder that produce more than slight 
impairment.

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under diagnostic codes 5003 and 5257 because the arthritis of 
the knee would be considered an additional disability 
warranting a separate evaluation even if the limitation of 
motion was not compensable as long as there is noncompensable 
limitation of motion established under diagnostic code 5260 
or 5261 and X-ray findings of arthritis or noncompensable 
limitation of motion of a major joint with painful motion as 
noted in 38 C.F.R. § 4.59 and X-ray findings of arthritis.  
VAOPGCPREC 9-98; VAOPGCPREC 23-97.  However, the assignment 
of a separate 10 percent rating for arthritis of the knee 
based on noncompensable limitation of motion requires X-ray 
evidence of arthritis in all instances that was not found on 
X-ray studies performed at the VA medical facility in January 
1997 in conjunction with the veteran's medical examination.  
Hence, the evidence does not support the assignment of 
another separate compensable evaluation for the left knee 
disorder based on arthritis.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the U.S. Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that in evaluating a service-connected 
disability, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the only indication of 
any limitation of motion is the reported limitation of 
flexion to 135 degrees at the VA medical examination in 1997 
which hardly indicates any significant impairment of the left 
knee due to pain.  It appears that the most prominent 
features of the veteran's left knee disability are pain with 
squatting and slight limitation of flexion.  These do not 
produce moderate functional impairment and are more nearly 
reflected by the current 10 percent rating under Diagnostic 
Code 5257, as noted above.

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as 
prescribed by the Court in Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  At no time since service, 
however, has the veteran's left knee disability been more 
severely disabling than as reflected by the current 10 
percent rating.  

In this case, the preponderance of the evidence is against a 
higher rating for the left knee disorder, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Further, 38 C.F.R. § 3.321(b)(1) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).  Evidence has not been presented to show that the 
veteran's current disability picture is not adequately 
compensated by the applicable provisions of the rating 
schedule; nor has he specifically raised this issue of an 
extraschedular rating.  As such, the Board finds that 
consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.


ORDER

An evaluation in excess of 10 percent for the veteran's 
service-connected left knee disability is denied.


REMAND

Service medical records show that the veteran complained of 
hearing loss and had slightly elevated decibel thresholds on 
some audiometric tests.  The evidence does not show that he 
has undergone VA audiometric testing after service to 
determine whether any hearing loss that may be present meets 
the criteria of 38 C.F.R. § 3.385 (1998) in order to be 
considered a disability for VA purposes.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA audiological evaluation to determine 
the current nature and severity of any 
bilateral hearing loss.  A VA Form 10-
2464 should be completed in conjunction 
with this evaluation, and a physician 
should express an opinion as to whether 
it is at least as likely as not that any 
hearing loss found is the result of an 
incident of service.  In order to assist 
the physician in providing the requested 
information, the claims folder must be 
made available to him or her and reviewed 
prior to the preparation of the requested 
opinion.

2.  After the above development, the RO 
should review the claim for service 
connection for bilateral hearing loss.  
If the claim is denied, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his 
representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board, if in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

